DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyasere (US 2015/0351318) in view of Miller (WO 2010/051409).
Regarding claims 1-2, 5, 7 and 9, Iyasere discloses a riding greensmower speed control system, comprising: a riding greensmower (18) having a traction circuit (¶0020) propelling the riding greensmower at a ground speed while mowing, and having a lift/lower circuit to raise and lower a plurality of cutting units (HOC is controlled by a raise/lower circuit to raise and lower the cutting units to a predetermined cutting height); and a controller (38) commanding the traction circuit to reduce the ground speed to a predetermined ground speed upon actuation of a predetermined control mode (¶0020-¶0023 discloses predetermined cutting scenario’s wherein a supervisor can set vehicle speed, FOC, and HOC.  Figure 3 ¶0033 discloses the use of a display system for a supervisor to set the predetermined cutting scenarios.  Some ground speeds, such as one when mowing the greens, would be obviously slower than others).  
Iyasere discloses a plurality of known example mowing operations to include: “greens, collars, tee boxes, approaches, fairways, etc.”, however is lacking mention of a specific predetermined control mode for a clean-up pass.    
	As clean up passes are an old and well known mowing operation of the art it would have been obvious to one of ordinary skill of the art to program a clean-up pass into the control system taught by Iyasere to specifically control the vehicle speed, FOC, and HOC for the purpose of automating a known mowing operation of the art.  
Iyasere is currently lacking any further automated control for further user convenience and is therefore lacking an automated change of speed such as upon detection of raising the cutting units off the ground for the purposes of transport at a maximum speed.     
	Miller discloses an automated lawn mower with preprogrammed speeds of operation and teaches an automatic increase in speed between a mowing mode of operation and a driving mode of operation upon detection of the mowing units no longer mowing grass (¶0035).  
	First, examiner takes official notice that it is old and well known for an operator of a reel mower to raise the cutting units via a switch completely off the ground for the purposes of transport at a max speed.    Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the reels of Iyasere to have the ability to completely raise off the ground during a non-mowing transportation mode of operation.
	Second, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Iyasere to automatically shift out of any particular mowing mode of operation into a max speed transport mode of operation upon detection of the mowing units no longer mowing as taught by Miller for the purposes of operator convenience.  The combinations raising of the mower units would clearly be detected as a non-mowing state and a max speed transportation mode would be automatically entered.   

Regarding claims 3 and 8, the combination discloses a mow circuit (inherent to operate the reels of the lawnmower) to rotate a cutting reel in each of the plurality of cutting units; the mow circuit rotating each cutting reel at a clean-up pass reel speed upon actuation of a clean-up pass control; wherein the controller commands the traction circuit to run at the clean-up pass ground speed and each cutting reel at the clean-up pass reel speed only upon actuation of both the clean-up pass control and the mow circuit (The mow circuit would have to be actuated for the mower to operate in the clean-up pass mode to control the predetermined supervisor settings that include speed, HOC and FOC).
The combination is lacking specific mention of PTO drive to the reels.  Examiner takes official notice that it is old and well known to power mower reels via a PTO from a lawn care vehicle and the ability to switch this drive on and off between mowing and non-mowing operations.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the combinations reel drive to be powered from a lawn care vehicle PTO via some form of switch either manually or as part of an automated controller operation.  

Regarding claims 4, 6 and 11, Iyasere further discloses the ability of the preprogrammed modes of mower operation to have a predetermined speed.  The predetermined speed is considered to be a maximum mode operational speed which would either be fixed with a pedal position being either on or off, or associated with a max pedal position to give the operator the ability to slow down from the maximum predetermined speed.     

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayefske (US 2020/0305341).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671